Citation Nr: 0120395	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for deviated nasal 
septum with sinusitis, currently evaluated as 10 percent 
disabling.

2.  Evaluation of bilateral hearing loss, currently rated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In August 1999, the Board remanded the case for 
additional development. 

In the August 1999 decision, the Board also denied the 
veteran's claims for entitlement to service connection for an 
eye disorder and a throat disorder, as secondary to the 
service-connected deviated nasal septum with sinusitis.  The 
decision to deny those claims was predicated on a finding 
that the claims were not well grounded.  The evidence shows 
that the veteran did not appeal that decision and it became 
final.  Subsequently, there was a significant change in the 
law with the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000)(per curiam 
order)(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. § 5103A (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the August 1999 Board decision as to the issues of 
entitlement to service connection for an eye disorder and a 
throat disorder, secondary to a deviated nasal 
septum with sinusitis, became final during the period between 
July 14, 1999, and November 9, 2000, the date of the 
enactment of the VCAA, the issues are referred to the RO for 
readjudication.  See VAOPGCPREC 3-2001.


FINDINGS OF FACT

1.  The veteran's service-connected deviated nasal septum 
with sinusitis is manifested by surgery in 1993 involving 
septoplasty and left endoscopic sinus surgery, mild septal 
deflection to the left, a history of sinusitis recurring on a 
monthly basis with multiple treatment of antibiotics (never 
longer than two weeks at a time), nontender sinuses, no nasal 
polyps or purulence, and no significant nasal obstruction as 
shown by computed tomography scan.

2.  Since the veteran's June 1993 claim for service 
connection for bilateral hearing loss, a VA audiogram in 
October 1993 showed level I hearing loss in each ear; a VA 
audiogram in July 1995 showed level VIII hearing loss in each 
ear; a July 1997 VA audiogram showed level V hearing loss in 
the right ear and level VII hearing loss in the left ear; a 
VA audiogram in February 2000 showed level VII hearing loss 
in each ear; and an April 2000 VA audiogram showed level IV 
hearing loss in the right ear and level VIII hearing loss in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for deviated nasal 
septum with sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 4.97, Diagnostic 
Codes 6502, 6513 (1996); 38 C.F.R. §§ 4.7, 4.14, 4.97, 
Diagnostic Codes 6502, 6513 (2000).

2.  The criteria for a compensable rating for bilateral 
hearing loss for the period from July 16, 1993, through July 
2, 1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1993, 1994, & 1995).

3.  The criteria for a rating in excess of 50 percent for the 
period from July 3, 1995, through July 1, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6105 (1995, 1996, & 
1997).

4.  The criteria for a rating in excess of 30 percent for the 
period from July 2, 1997, through February 10, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6103 (1997, 1998, & 
1999).

5.  The criteria for a rating in excess of 40 percent for the 
period from February 11, 2000, through April 11, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6104 (1999).

6.  The criteria for a rating in excess of 50 percent, 
effective from April 12, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6105 (1999 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA medical records show that, in March 1993, he had surgery 
for nasal obstruction.  He underwent septoplasty, left 
endoscopic sinus surgery, left Caldwell-Luc, and left 
maxillary osteo enlargement. In June 1993, the veteran filed 
a claim for service connection for bilateral hearing loss and 
a broken nose.

A VA audiogram in May 1993 indicates that pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
55
60
LEFT
0
10
45
50
50

Accordingly, the average puretone decibel loss for 1000, 
2000, 3000, and 4000 Hertz was 44 in the right ear and 39 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 92 percent in the 
left ear.

Another VA audiology report of an audiogram in October 1993 
notes that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
65
60
75
LEFT
5
15
55
55
65

Accordingly, the average puretone decibel loss for 1000, 
2000, 3000, and 4000 Hertz was 53.75 in the right ear and 
48.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in each ear.

In rating decision of March 1994, service connection was 
denied for defective hearing.  In addition, service 
connection was granted for deviated nasal septum, sinusitis.  
Pursuant to Diagnostic Codes 6513-6502, a noncompensable 
rating was assigned from February 5, 1991, a 100 percent 
rating was assigned from March 1, 1993, pursuant to 38 C.F.R. 
§ 4.30 based on a hospitalization and septoplasty, and a 10 
percent rating was assigned from May 1, 1993.

In January 1995, the veteran filed another claim for service 
connection for defective hearing.  In February 1995, the RO 
received a lay statement from a retired First 

Lieutenant, noting that the veteran had been one of his 
drivers and had failed a driving test because of his hearing.  
Other lay statements received later in 1995 from fellow 
soldiers indicate that the veteran had been exposed to loud 
noises during service and experienced ear problems as a 
result.  

In March 1995, the veteran filed a claim for an increased 
rating for deviated nasal septum.  In rating decision of June 
1995, the RO continued the 10 percent rating for deviated 
nasal septum.  In addition, it denied service connection for 
defective hearing on a direct and presumptive basis; it 
deferred a decision regarding service connection on a 
secondary basis.

A VA audiogram in July 1995 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
75
65
85
LEFT
10
20
60
65
65

Accordingly, the average puretone decibel loss for 1000, 
2000, 3000, and 4000 Hertz was 62.5 in the right ear and 52.5 
in the left ear.  The report notes that speech audiometry 
revealed speech recognition ability of 48 percent in the 
right ear and 44 percent in the left ear.

In rating decision of August 1995, the RO found that no new 
and material evidence had been submitted to reopen the claim 
for service connection for hearing loss.  The RO also 
deferred a decision regarding service connection for hearing 
loss on a secondary basis.  In August 1995, the veteran filed 
a notice of disagreement, in pertinent part, with the 
decisions denying an increased rating for deviated nasal 
septum with sinusitis and service connection for bilateral 
hearing loss.

The veteran had another VA audiology examination in September 
1995.  On physical examination, the auricles, external 
canals, and tympanic membranes were normal bilaterally.  The 
mastoids were unremarkable.  There was no evidence of a 
current infection in either ear.  The audiograms in 1993 and 
1995 were compared and it was noted that his speech 
discrimination had dropped markedly.  The diagnosis was mild 
to moderate sensorineural hearing loss with poor 
discrimination.  The examiner noted that a prominent 
etiologic factor to be considered in this case was loud noise 
exposure stemming from the veteran's time in the service.  It 
was further noted that his allergy and sinus problems were 
most likely to impact his hearing loss by causing middle ear 
effusion and or infection, and there was no current evidence 
of this.

In rating decision of October 1995, the RO again found that 
no new and material evidence had been submitted to reopen the 
claim for bilateral hearing loss.

A VA treatment record dated in November 1996 shows that the 
veteran had a long history of allergic rhinitis and chronic 
sinusitis.  The record further notes that he had been 
receiving allergy shots and frequent antibiotics for presumed 
sinusitis.  The septum was straight, there was no purulent 
drainage, and no sinus tenderness at that time.  The 
diagnoses were allergic rhinitis and probable chronic 
sinusitis.  

A VA audiogram in July 1997 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
75
75
80
LEFT
15
25
60
60
65

Accordingly, the average puretone decibel loss for 1000, 
2000, 3000, and 4000 Hertz was 62.5 in the right ear and 52.5 
in the left ear.  The report notes that speech audiometry 
revealed speech recognition ability of 75 percent in the 
right ear and 56 percent in the left ear.

A July 1997 VA examination report notes that the veteran 
reported that he continued to have problems with recurrent 
sinusitis on a monthly basis and that it required monthly 
antibiotics.  He reported having chronic postnasal drainage 
and nasal congestion.  Examination of his nose revealed no 
significant external nasal deformity.  Anterior rhinoscopy 
revealed a significant deformity of his nasal septum with 
some spurring bilaterally.  His nasal airways were patent and 
there was no evidence of purulence within his nose at the 
time of the examination.  In addition, there was no 
significant tenderness to percussion over the parasinuses.  
The examiner noted that the veteran had what appeared to be 
chronic sinusitis in addition to allergic rhinitis.  He was 
currently on extensive medical therapy with antihistamines 
and steroid nasal sprays, decongestants and immunotherapy.  
The physician noted that the veteran was requiring monthly 
antibiotics for treatment of sinus infections.

An August 1997 VA computed tomography scan of the veteran's 
maxillofacial area revealed that the paranasal sinuses were 
well aerated.  There was no evidence of mucoperiosteal 
thickening, retention cyst or fluid collection.  The noted 
impression was a normal computed tomography scan of the 
paranasal sinuses.

Later in August 1997, the examiner at the July 1997 VA 
examination, wrote an addendum after having reviewed the 
veteran's medical records, including the August 1997 computed 
tomography scan.  The examiner noted that, based upon the 
computed tomography scan findings, it was his impression that 
the veteran had no evidence of chronic sinusitis and that his 
symptoms were related to allergic rhinitis.

In rating decision of October 1997, the RO reduced the 
evaluation of the service-connected deviated nasal septum 
with sinusitis to noncompensable, effective from October 9, 
1996.  In addition, the RO granted service connection for 
bilateral hearing loss.  A noncompensable rating was assigned 
from July 16, 1993, a 50 percent rating was assigned from 
July 3, 1995, and a 30 percent rating was assigned from July 
2, 1997.  The veteran filed a notice of disagreement with the 
evaluation of 
the bilateral hearing loss, in particular, the reduction from 
a 50 percent rating to a 30 percent rating.

A statement was received in November 1997 from a private 
physician, Salem M. George, M. D.  It was noted that he had 
treated the veteran intermittently since 1973.  The veteran 
had a long known history of chronic sinusitis with a 
significant deviation of the nasal septum.  He had had 
surgery for sinus problems in the early 1990s.  He had been 
on immunotherapy for a long period of time and was currently 
on continuation of medication.  The physician noted that, by 
history, the veteran had had numerous incapacitating episodes 
of sinusitis.

A November 1997 VA outpatient treatment report notes that 
three prior computed tomography scans had been reviewed and 
all of them were normal.  The noted diagnosis was allergic 
rhinitis.

A December 1997 statement from a VA Clinical Consultant notes 
that the veteran was suffering from severe nasal allergies.  
It was further noted that the veteran was on constant 
medication without which he would have a constant sinus 
infection.  The physician also noted that the veteran's 
condition had not improved despite numerous surgeries, 
allergy investigations and treatments, as well as many 
antibiotics, antihistamines, and decongestants.

In rating decision of March 1998, the RO restored the 10 
percent rating for deviated nasal septum with sinusitis.  
Accordingly, a 10 percent rating is currently in effect and 
the veteran contends that the disability is more severe than 
10 percent disabling.

VA outpatient treatment records show that in April and May 
1998, the veteran continued to be treated for sinus infection 
and sinus disease.  A VA medical record dated in September 
1998 notes that the veteran had chronic sinusitis that was 
under control with intermittent z-pack medication.

As noted above, in August 1999, the Board remanded the issues 
concerning entitlement to an increased rating for deviated 
nasal septum with sinusitis, currently evaluated as 10 
percent disabling, and the evaluation for bilateral hearing 
loss.  Additional development was requested.

In September 1999, the veteran had an ear, nose and throat 
examination by a private physician.  It was noted that an 
audiogram showed some sensorineural hearing loss that had 
remained stable from a previous audiogram in October 1996.  A 
sinus computed tomography scan dated in August 1999 was 
reviewed and showed no acute inflammation, thickening or 
polyps.  The examiner noted that the veteran had had sinus 
surgery in 1993 with removal of a left cyst and right polyp, 
and that he had had problems with allergies.  Physical 
examination revealed that the external canals and tympanic 
membranes of both ears were normal.  Examination of the nose 
revealed mucosa erythematous.  The septum was intact but 
slightly deviated to the left.  The turbinates were slightly 
enlarged with the right greater than the left.  The diagnoses 
were bilateral sensorineural hearing loss (noise induced), 
tinnitus, chronic sinus inflammation, allergies, and 
arthritis.  

A VA audiogram in February 2000 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
70
80
LEFT
20
25
65
65
65

Accordingly, the average puretone decibel loss for 1000, 
2000, 3000, and 4000 Hertz was 61.25 in the right ear and 55 
in the left ear.  The report notes that speech audiometry 
revealed speech recognition ability of 52 percent in each 
ear.  It was noted on the examination report that the veteran 
had been wearing hearing aids since 1980.  He reported that 
he could not hear very well even when he wore the hearing 
aids.

Another VA audiogram in April 2000 revealed pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
75
65
80
LEFT
20
25
65
60
75

Accordingly, the average puretone decibel loss for 1000, 
2000, 3000, and 4000 Hertz was 61.25 in the right ear and 
56.25 in the left ear.  The report notes that speech 
audiometry revealed speech recognition ability of 36 percent 
in the right ear and 40 percent in the left ear.

At an April 2000 VA examination of the veteran's nose and 
sinuses, the veteran complained of pretty constant nasal 
drainage since a vehicular accident in service when he broke 
his nose and injured his face.  He further reported that he 
had been treated with antibiotics multiple times but never 
longer than two weeks.  On examination, the tympanic 
membranes and external auditory canals looked normal.  The 
sinuses were all nontender.  There was no facial edema.  His 
nasal cavity had been nasally raised bilaterally.  There was 
some mild septal deflection into the left nasal cavity along 
the area of the maxillary crest.  The nasal airways were 
widely patent.  A flexible scope was passed into his nose and 
there were no polyps or purulence on either side.  The 
diagnoses were allergic/vasomotor rhinitis with symptoms of 
intermittent acute sinusitis, and hoarseness derived from 
postnasal drip associated with allergic rhinitis.

A VA report dated in June 2000, signed by the same examiner 
that conducted the April 2000 examination of the veteran's 
nose and sinuses, notes that the veteran's audiogram was made 
available for review.  The examiner, responding to the 
question posed in the Board remand as to whether the 
veteran's sinus problems were due to allergies or sinusitis, 
noted that the veteran had allergic rhinitis with 
intermittent sinusitis.  The examiner also noted that his 
examination had revealed no significant nasal obstruction 
present.

Based on these examination results, in rating decision of 
January 2001, the RO granted increased ratings for bilateral 
hearing loss.  A 40 percent rating was awarded from February 
11, 2000, and a 50 percent rating was awarded from April 12, 
2000.  

II.  Analysis

As noted above, during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claim has been sufficient to 
meet the enhanced obligations embodied in the VCAA.

After a review of the evidence of record, the Board finds 
that the RO satisfied the duty to assist the veteran in 
developing the facts pertinent to the claims currently on 
appeal.  The veteran has received numerous VA examinations of 
his hearing loss and sinus condition, the most recent having 
been completed in June 2000.  VA medical records, as well as 
identified available private treatment records, have been 
associated with the veteran's claims folder.  The October 
1995 and December 1997 statements of the case and the October 
1997, March 1998, May 1998, October 1998, and January 2001 
supplemental statements of the case advised the veteran of 
the contents of the medical evidence and the pertinent law 
and regulations considered in evaluating the service-
connected disabilities currently at issue.  Furthermore, in 
January 2000, the RO sent a letter to the veteran requesting 
specific additional evidence.  Accordingly, the Board finds 
that the notification and duty to assist provisions mandated 
by the VCAA have been satisfied in this case.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), contained in 38 C.F.R. Part 4 
(2000).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Additionally, the Board notes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Increased Rating for Deviated Nasal Septum with Sinusitis

In regard to the issue of an increased rating for deviated 
nasal septum with sinusitis, the veteran filed this claim in 
March 1995.  It was denied in a June 1995 rating decision and 
the veteran appealed.  During the pendency of this appeal, 
the rating schedule for evaluating these disorders was 
amended, effective October 7, 1996.  See 61 Fed. Reg. 46720 
(1996).

Prior to October 7, 1996, a noncompensable rating was 
warranted for traumatic deflection of the nasal septum with 
only slight symptoms.  A maximum 10 percent rating was 
assigned for marked interference with breathing space.  38 
C.F.R. § 4.97, Diagnostic Code 6502 (1996).

Effective since October 7, 1996, a maximum 10 percent rating 
was assigned for traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2000).

Prior to October 7, 1996, a noncompensable rating was 
warranted for chronic maxillary sinusitis with X-ray 
manifestations only with mild or occasional symptoms.  A 10 
percent rating was warranted where the sinusitis was moderate 
with discharge, crusting, or scabbing and infrequent 
headaches.  A 30 percent rating 
was warranted where the sinusitis was severe with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence.  A 50 
percent rating was warranted for postoperative sinusitis 
following radical operation with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).

Effective October 7, 1996, a noncompensable rating is 
warranted for chronic, maxillary sinusitis detected by X-ray 
only.  A 10 percent rating is warranted with one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted with 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A maximum 50 percent rating 
is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The service-connected disability at issue is deviated nasal 
septum with sinusitis.  The evidence does not show that the 
veteran's deviated nasal septum causes marked interference 
with breathing space, or that the nasal passage is 50 percent 
obstructed on both sides or completely obstructed on one 
side.  Accordingly, the part of the service-connected 
disability involving the deviated nasal septum does not 
warrant a rating in excess of a noncompensable evaluation.

In regard to the veteran's sinusitis, however, the Board 
finds that the evidence supports an increased rating of 30 
percent.  The evidence does not show that the veteran 
experienced incapacitating episodes of sinusitis requiring 
four to six weeks of antibiotic treatment.  At the April 2000 
VA examination of the veteran's nose 
and sinuses, he reported that he had been treated with 
antibiotics multiple times but that the treatment was never 
longer than two weeks.  Thus, his sinusitis never required 
"prolonged" antibiotic treatment.  However, the evidence 
indicates that he has experienced more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  At 
the July 1997 VA examination, the veteran reported that he 
had recurring sinusitis on a monthly basis, requiring monthly 
antibiotics.  This indicates 12 episodes of non-
incapacitating episodes a year of sinusitis.  Moreover, a 
September 1998 VA outpatient treatment record notes that the 
veteran had chronic sinusitis under control with intermittent 
z-pack, evidencing several antibiotic treatment.  Applying 
the benefit of the doubt in the veteran's favor, the evidence 
indicates that he has experienced more than six non-
incapacitating episodes a year of sinusitis.

The evidence does not support a rating in excess of 30 
percent for deviated nasal septum with sinusitis under either 
the former or the current rating criteria.  Although the 
evidence demonstrates that the veteran had sinus surgery in 
March 1993, there is no evidence that he had chronic 
osteomyelitis following radical surgery, or near constant 
sinusitis or severe symptoms after repeated surgeries.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1995 & 2000).  The 
evidence shows that the veteran had only one surgery for a 
sinus disorder in March 1993, and there is no diagnosis of 
chronic osteomyelitis following that surgery.  

After a review of all the evidence of record, the Board finds 
that the evidence supports an increased rating of 30 percent 
for the service-connected deviated nasal septum with 
sinusitis.  A rating in excess of 30 percent is not supported 
by the evidence currently of record.


B.  Evaluation of Bilateral Hearing Loss

As noted above, service connection for bilateral hearing loss 
was granted in rating decision of October 1997 and a 
noncompensable rating was assigned from July 16, 1993, a 50 
percent rating was assigned from July 3, 1995, and a 30 
percent rating 
was assigned from July 2, 1997.  Subsequently, in rating 
decision of January 2001, a 40 percent rating was assigned 
from February 11, 2000, and a 50 percent rating was assigned 
from April 12, 2000.

The veteran appealed the October 1997 rating decision as to 
the evaluations assigned.  Because this appeal involves 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Rating Schedule for evaluating the severity of 
disabilities involving diseases of the ear, including hearing 
loss, was amended effective June 10, 1999.  64 Fed. Reg. 
25202 (1999).  However, the evaluation of hearing impairment 
in both the previous Rating Schedule and the amended Rating 
Schedule remained the same.  The evaluation of hearing 
impairment is based on two criteria:  1) the results of a 
puretone audiometry test and; 2) the results of a controlled 
speech discrimination test.  Based on these two results, a 
table is provided to determine the level of hearing loss in 
each ear and another table, using the level of hearing loss 
in each ear, is provided in order to determine the percentage 
evaluation for the bilateral hearing impairment.

As noted in the factual background section above, a VA 
audiogram in May 1993 indicated an average puretone decibel 
loss of 44 in the right ear, with 96 percent speech 
discrimination.  This represented a level I hearing loss in 
the right ear.  In the left ear, the average puretone decibel 
loss was 39, with 92 percent speech discrimination.  This 
represented a level I hearing loss in the left ear.  A level 
I hearing impairment in each ear warrants a noncompensable 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1992).

In addition, a VA audiogram in October 1993 demonstrated an 
average puretone decibel loss of 53.75 (rounded up to 54) in 
the right ear, with 94 percent speech 
discrimination.  This represented a level I hearing loss in 
the right ear.  In the left ear, the average puretone decibel 
loss was 48.75 (rounded up to 49), with 94 percent speech 
discrimination.  This also represented a level I hearing loss 
in the left ear.  A level I hearing impairment in each ear 
warranted a noncompensable rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1993).  Accordingly, the evidence 
supports a noncompensable rating effective from the date the 
claim for service connection for bilateral hearing loss was 
filed, July 16, 1993.

A VA audiogram on July 3, 1995, demonstrated an average 
puretone decibel loss of 62.5 (rounded up to 63) in the right 
ear, with 48 percent speech discrimination.  This represented 
a level VIII hearing loss in the right ear.  In the left ear, 
the average puretone decibel loss was 52.5 (rounded up to 
53), with 44 percent speech discrimination.  This also 
represented a level VIII hearing loss in the left ear.  A 
level VIII hearing impairment in each ear warranted a 50 
percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6105 
(1995).  Accordingly, the evidence supports a 50 percent 
rating effective from July 3, 1995.

A VA audiogram on July 2, 1997, demonstrated an average 
puretone decibel loss of 62.5 (rounded up to 63) in the right 
ear, with 75 percent speech discrimination.  This represented 
a level V hearing loss in the right ear.  In the left ear, 
the average puretone decibel loss was 52.5 (rounded up to 
53), with 56 percent speech discrimination.  This represented 
a level VII hearing loss in the left ear.  A level V hearing 
impairment in one ear and a level VII hearing loss in the 
other warranted a 30 percent rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6103 (1997).  Accordingly, the evidence 
supports no greater than a 30 percent rating, effective from 
July 2, 1997.  

A VA audiogram on February 11, 2000, demonstrated an average 
puretone decibel loss of 61.25 (rounded down to 61) in the 
right ear, with 52 percent speech discrimination.  This 
represented a level VII hearing loss in the right ear.  In 
the left ear, the average puretone decibel loss was 55 in the 
left ear, with 52 percent speech discrimination.  This 
represented a level VII hearing loss in the left ear.  A 
level VII 
hearing loss in each ear warranted a 40 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  Accordingly 
the evidence supports a 40 percent rating, effective from 
February 11, 2000.

Lastly, a VA audiogram on April 12, 2000, demonstrated an 
average puretone decibel loss of 61.25 (rounded down to 61) 
in the right ear, with 36 percent speech discrimination.  
This represented a level IX hearing loss in the right ear.  
In the left ear, the average puretone decibel loss was 56.25 
(rounded down to 56) in the left ear, with 40 percent speech 
discrimination.  This represented a level VIII hearing loss 
in the left ear.  A level IX hearing loss in one ear and a 
level VIII hearing loss in the other ear warranted a 50 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  Accordingly, the evidence supports a 50 percent 
rating, effective from April 12, 2000.

The Board notes that the regulatory amendments made effective 
in June 1999 also added two new provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning such veterans 
experience.  64 Fed. Reg. 25202, 25203 (1999).  The Board has 
considered these two provisions, set forth in section 4.86, 
and finds that although the veteran's pattern of hearing 
impairment more recently falls within the exceptional pattern 
set forth in section 4.86(b), it does not result in any 
higher evaluations than those assigned.  See 38 C.F.R. § 4.86 
(2000).

The Board notes that the medical evidence of record does not 
explain the demonstrated increase in the veteran's level of 
speech recognition between the July 1995 and July 1997 VA 
audiograms.  Based on the medical evidence available, the 
Board finds that the evidence supports the prior ratings 
assigned for the veteran's service-connected bilateral 
hearing loss; that is, a noncompensable rating from July 16, 
1993, through July 2, 1995, a 50 percent rating from July 3, 
1995, through July 1, 1997, a 30 percent rating from July 2, 
1997, through February 10, 2000, a 40 percent rating from 
February 11, 2000, through April 11, 2000, and a 50 percent 
rating effective from April 12, 2000.  Accordingly, the 
veteran's claim regarding the evaluations assigned for the 
service-connected bilateral hearing loss must be denied.


ORDER

Subject to the law and regulations regarding the payment of 
monetary benefits, an increased rating of 30 percent for 
deviated nasal septum with sinusitis, is granted.

A compensable rating for bilateral hearing loss for the 
period from July 16, 1993, through July 2, 1995, is denied.

A rating in excess of 50 percent for bilateral hearing loss 
for the period from July 3, 1995, through July 1, 1997, is 
denied.

A rating in excess of 30 percent for bilateral hearing loss 
for the period from July 2, 1997, through February 10, 2000, 
is denied.

A rating in excess of 40 percent for bilateral hearing loss 
for the period from February 11, 2000, through April 11, 
2000, is denied.

A rating in excess of 50 percent for bilateral hearing loss, 
effective from April 12, 2000, is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

